     Case 1:17-cr-00188-NONE-SKO Document 196 Filed 01/13/21 Page 1 of 2



 1    NINA MARINO, ESQ. (State Bar No. 142815)
      JENNIFER LIESER, ESQ. (State Bar No. 313707)
 2    KAPLAN MARINO, PC
      9454 Wilshire Blvd., Suite 902
 3    Beverly Hills, California 90212
      Tel: (310) 557-0007
 4    Fax: (310) 861-1776
      E-mail: marino@kaplanmarino.com
 5             lieser@kaplanmarino.com
 6    Attorneys for Defendant
      WILLIAM JAMES FARBER
 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                     )   Case No. 17-CR-00188-NONE-SKO
                                                    )
12                                  Plaintiff,      )   ORDER CONTINUING SENTENCING
                                                    )   DATE
13                          v.                      )
                                                    )   SENTENCING DATE: 8/06/2021
14                                                  )
                                                    )
15    WILLIAM JAMES FARBER,                         )
                                                    )
16                                  Defendant.      )
                                                    )
17

18           Pursuant to the parties’ stipulation (Doc. No. 195) and GOOD CAUSE APPEARING, IT
19    IS hereby ordered that:
20    (1) that the sentencing currently set for February 19, 2021, at 8:30 a.m., be continued to August 6,
21       2021, at 10:30 a.m.;
22    (2) that the informal objections to the draft Presentence Investigation Report be delivered to the
23       probation officer and each other on or before July 9, 2021;
24    (3) that the final Presentence Investigation Report be made available via CM/ECF to the court and
25       counsel on or before July 13, 2021;
26    (4) that the formal objections and sentencing memoranda be filed with the court on or before July
27       23, 2021; and
28

                                                        1
                                 [PROPOSED] ORDER TO CONTINUE SENTENCING
     Case 1:17-cr-00188-NONE-SKO Document 196 Filed 01/13/21 Page 2 of 2



 1    (5) that any Replies or Statements of Non-Opposition be filed with the court on or before July 30,

 2       2021.

 3
      IT IS SO ORDERED.
 4

 5       Dated:     January 13, 2021
                                                          UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9    Presented by,
      KAPLAN MARINO, PC
10

11
      _________/ s /____________
12
      NINA MARINO
13    JENNIFER LIESER
      Attorneys for Defendant
14    WILLIAM JAMES FARBER
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      2
                                 [PROPOSED] ORDER TO CONTINUE SENTENCING
